Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner welcomes applicant to an interview to discuss potential distinguishable subject matter in an effort to enhance compact prosecution as well as record clarity, based on the art of record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-16 and 19-28 are rejected under 35 U.S.C. 102 as being anticipated by Welsey et al. (US 2005/0203892).

Regarding claim 15, 27 and 28, Welsey et al. discloses, an apparatus comprising: at least one processor; and at least one memory including computer program instructions the at least one memory and the computer program instructions configured to, with
the at least one processor, cause the apparatus at least to perform:

enabling communication with a plurality of network input/output entities (see Fig. 2), wherein different network input/output entities are configured to use different communication protocols to communicate with the apparatus, 

SEE abstract, shares data with entities, “supports multiple standards concurrently”
Abstract
Systems and methods for seamlessly integrating disparate data systems to securely, customizably and dynamically collaborate and share real-time information, and for providing intelligent data sharing that supports multiple standards concurrently and provides automatic conversioning of data information. A universal scripting language is used across disparate systems in coordination with dynamic interfacing technologies, data protocol and format conversion technologies, and transport-layer secure socket technologies. Information is transmitted and received across a plurality of disparate systems, applications, and/or devices, across a plurality of disparate frequencies, regardless of the protocol employed by each of the plurality of any disparate system, application and/or device.

maintaining a data warehouse (see Fig. 2, 46), where the data warehouse comprises 

data obtained from one or more of the plurality of network input/output entities using one or more different communication protocols

[0057] Server system 40 includes network interface 42, peer-to-peer application servers 44, and storage device 46. Network interface 42 is a communication mechanism that allows server system 40 to communicate with one or more clients via a network 70. Application servers 44 include one or more disparate servers for processing and/or preserving information. Storage device 46 includes one or more storage devices for preserving information, such as data, objects and/or other information to perform the methods enclosed herein. Storage device 46 may be internal or external to servers 44.


Note, entities (requesters, clients or other), can request, data information in the requested protocol,  format
[0058] Thus, a user or an application program at one of the clients, such as client 50, may access information maintained and/or preserved by one or more disparate servers 44. For example, a user or application program at one of the clients, such as client 50, may request data information from server system 40. The request includes the receipt of the data information in a particular protocol, regardless of the particular protocol that the data information is currently in. Upon establishing authorization to obtain the data information, servers 44 locate and return the requested data information in the requested protocol, format or standard regardless of which storage device 46 includes the data (or a portion thereof) and regardless of the original protocol, format or standard.


and

o	enabling each of the plurality of network input/output entities to access data from the data warehouse by converting data from the data warehouse into a required format for the communication protocol used by the network input/output entities

SEE entities (Fig. 2, 50 & 60, 46 {storage}, 0057)


Regarding claim 16, Wesley is deemed to further meet as claimed, wherein the at least one memory and the computer program instructions are configured to, with the at least one processor, cause the apparatus at least to perform:

enabling communication between at least a first network input/output entity using a first communication protocol and 

o		at least a second network input/output entity using a
second communication protocol via the apparatus by causing the apparatus to convert data between the first and second communication protocols


SEE entities, met by, Clients 50 & 60 or, or plural entity & access, 0012, 0013, 0051, 0053, 0058, 0060-

SEE Entities, any of: any authorized individual or system using any integrated computer system
[0060] For example, at least some embodiments of the present invention embrace providing secure data sharing of integrated disparate systems in a FATPOT.TM. Peer Intelligence.TM. data sharing network that provides real time critical data access from any integrated data source to any authorized individual or system using any integrated computer system, application, or device. In at least some embodiments clients, servers, requests for data, and their associated means of communications and transmission throughout a FATPOT.TM. Peer Intelligence.TM. data sharing network are highly functional over countless disparate computer systems, databases, standards, protocols, formats, applications, devices, and networks. A FATPOT.TM. Peer Intelligence.TM. data sharing network is a highly scalable, secure, interoperable multi-system peer-to-peer network that utilizes methods and processes associated with dynamically accessing, converting, and transmitting data over networks in real time from disparate data sources to disparate client systems, applications, and devices. The open standards-based nature of the FATPOT.TM. Peer Intelligence.TM. architecture, in association with the powerful capabilities of its core and utility components, allows breakthrough integration speeds with today's disparate systems and provides expansion both in terms of the network itself and the needs of peer members.


Regarding claim 19 of claim 17 Wesley is deemed to further meet as claimed, wherein the at least one memory and the computer program instructions are configured to, with the at least one processor, cause the apparatus at least to perform: obtaining data from a first network input/output entity using a first communication protocol, automatically finding actions associated with the obtained data in the data warehouse, and sending a control signal to a second network input/output entity to enable the second network input/output entity to perform an action associated with the data


SEE 0086, actions 

[0086] A Network Layer includes multiple Master Nodes. Each Master Node is a peer member of a central indexing network. One of its functions is to track request criteria with search hits from Data Nodes throughout the network. Master Node peer members are clones of each other. When a Master Node is made aware of information, it is then replicated to all peer Master Nodes. The Master Nodes provide an interface to quickly lookup the locations of known data records matching the input of indexable criteria. The peer group of Master Nodes include similarly related information (i.e: public safety information, financial information, medical information, etc.) for the ease of management and distribution of the data. When a Client Node distributes the End User Node request, it performs a hit test with a lookup to a Master Node to quickly determine known Data Nodes that include information related to the request. The Client Node also spawns Crawlers to navigate to any Data Nodes throughout the network to search for information pertaining to the request, in the event that the Network Layer is unaware of a possible request. If the Network Layer is unaware of a location of the requested data, the crawlers propagating through the Data Nodes find it and notify the Master Nodes of its location. This approach allows the network to continuously learn and educate itself when information is being searched.



Regarding claim 20 of claim 19, Wesley is deemed to further meet as claimed, wherein the action comprises a control of a physical system (SUCH AS: CONTROL OF STORAGE OR, DATABASES)

See 0061, 0082, 0130, 0131


Regarding claim 21, Wesley is deemed to further meet as claimed, wherein machine learning, is used to identify data within the data warehouse and enable one or more network input/output entities to perform an associated action


SEE Figs. 3-7, 0086, 0096, note the system Learns (node of made aware) and/or searches based on requests, upon (crawler or other search operation), Find it and notify master nodes of its location (or Learns to ID data in a data warehouse or storage node).

[0086] A Network Layer includes multiple Master Nodes. Each Master Node is a peer member of a central indexing network. One of its functions is to track request criteria with search hits from Data Nodes throughout the network. Master Node peer members are clones of each other. When a Master Node is made aware of information, it is then replicated to all peer Master Nodes. The Master Nodes provide an interface to quickly lookup the locations of known data records matching the input of indexable criteria. The peer group of Master Nodes include similarly related information (i.e: public safety information, financial information, medical information, etc.) for the ease of management and distribution of the data. When a Client Node distributes the End User Node request, it performs a hit test with a lookup to a Master Node to quickly determine known Data Nodes that include information related to the request. The Client Node also spawns Crawlers to navigate to any Data Nodes throughout the network to search for information pertaining to the request, in the event that the Network Layer is unaware of a possible request. If the Network Layer is unaware of a location of the requested data, the crawlers propagating through the Data Nodes find it and notify the Master Nodes of its location. This approach allows the network to continuously learn and educate itself when information is being searched.

[0096] Data Nodes remember and study crawler behaviors and effectiveness to learn optimal routing patterns. Master Nodes provide a smooth operation of large-scale Peer Intelligence.TM. networks. Data redundancy ensures that a system never goes down entirely. Master Nodes include potentially large lists of records. To keep a large number of records, such as a million plus records, synchronized between master nodes, Cerebro.TM. is employed.



Regarding claim 22, Wesley is deemed to further meet as claimed, wherein the at least one memory and the computer program instructions are configured to, with the at least one processor, cause the apparatus at least to perform:

collecting data (See Locations of Data), from (based on Requests), the plurality of network input/output entities (requests), and storing the data in the data warehouse

SEE 0086, note the system, collects data from the plurality of network input/output entities (see Peer to Peer, sharing) and storing the data in the data warehouse (based on the requests), 

Note, the system Learns (stores), upon searching, the system learns when INFO is being searched.


SEE 0086, “…determine known Data Nodes that include information 
related to the request”

“When a Client Node distributes the End User Node request, it performs a hit test with a lookup to a Master Node to quickly determine known Data Nodes that include information related to the request. The Client Node also spawns Crawlers to navigate to any Data Nodes throughout the network to search for information pertaining to the request, in the event that the Network Layer is unaware of a possible request. If the Network Layer is unaware of a location of the requested data, the crawlers propagating through the Data Nodes find it and notify the Master Nodes of its location. This approach allows the network to continuously learn and educate itself when information is being searched.”



Regarding claim 23 of claim 22, Wesley is deemed to further meet as claimed,


O	wherein the at least one memory and the computer program instructions are configured to, with the at least one processor, cause the apparatus at least to perform:

enabling any of the plurality of network input/output entities to access the data warehouse to generate a report using data from the data warehouse

SEE Figs. 14-15 (0028, 0112, 0114, 0121, 0162, 0174, 0183, 0187, 0208-0220)


Regarding claim 24 of claim 23, Wesley is deemed to further meet as claimed,

wherein the report is provided to a user of the network input/output entity

SEE Fig. 14, 0028, 0114 & (see claim 23, above)


Regarding claim 25 of claim 23, Wesley is deemed to further meet as claimed, wherein the report causes an action by a system associated with the network input/output entity

See 0112, 0114, 0121
[0112] A variety of capabilities are provided by one or more embodiments of the present invention. For example, automated daily logs tie across all systems to allow the automated recording of daily activities. Calls, time stamps, free form narratives, anything relating to training, education, and automatically populated into the daily log. This removes a dependency on paper-based logging. Field reporting (NFIRS) sends report dynamically to a particular jurisdiction. Inventory provides full enterprise-level inventory management and/or property management (chain of custody), up to the management level. It tracks and manages funding of accounts, delegation of responsibility to departments for managing accounts. This trickles to a first responder, allows the item to be tracked instantly from a department's inventory all the way to a billing company. 


Regarding claim 26, Wesley is deemed to further meet as claimed, wherein the different communication protocols used by 


the plurality of network input/output entities comprise one or more of, 

Structure Query Language (SQL), 
Open Database Connectivity (ODBC), 
Telephony Application Programming Interface (TAPI), Blockchain.


SEE ODBC, AT 0105, 0130, as a transport standard or Comm. Protocol (or ODBC)

[0105] FATPOT.TM. Socket Relay.TM. is another capability of FATPOT.TM. Sockets.TM.. It routes data over concurrent sockets to multiple formats, such as (but not limited to) such data transport standards as TCP/IP, UDP/IP, HTTP, SOAP, Serial Line, ODBC, etc.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Welsey et al. (US 2005/0203892) in view of Hayashi et al. (US 2019/0306361, Dated to, 1/27/2017).

Regarding claim 17, Wesley teaches, different protocols, of entities first, second and third and teaches (at 0055), when a node is down, “…redundant data replication allows for other nodes to be used as necessary…”, therefore suggests replacing (entity or source), with a redundant data replication, allows for other nodes to be used as necessary

And,

“dynamic integration includes, for example, the ability to change as the environment requires in order to complete desired tasks.”, at 0055


SEE 0055, change

[0055] As has been provided herein, embodiments of the present invention embrace a dynamic system that integrates disparate systems. Changes are able to be made on the run, without having to turn off the system. For example, databases and/or data resources may be added/removed/modified during utilization of the system. Further, the system is able to adjust to the particular environment. For example, when a node of the system is down, redundant data replication allows for other nodes to be used as necessary. Further dynamic integration includes, for example, the ability to change as the environment requires in order to complete desired tasks. Further dynamic integration includes, for example, being able to change settings (e.g., assign rights, roles, access, etc.) without stopping the system, providing data redundancies among nodes, adapting to the surrounding environment, modifying the network status, changing routes as nodes become unavailable. Further, as shall be discussed herein, the dynamically integrated systems may be on and then rules may be applied. Moreover, the dynamically integrated systems may be integrated or modified without affecting users or data systems.

Also, as applied fails to teach, claim 18 of claim 17, 

O	determining that a first network input/output entity that used a first communication protocol has been replaced by a third network input/output entity that uses a third communication protocol and enabling the third network input/output entity to access the data warehouse using the third communication protocol


As applied with Wesley, is deemed to read on as claimed, since as understood there are, third, second and first, entities (w/set protocols), sharing peer to peer, it appears, that, each entity does not change their protocol (since the Protocol is fixed), therefore, suggests, replacing a source entity (w/Third), when the third, being the same (format or protocol), the second network input/output entity without the second network input/output entity having to change communication protocols (since receives a protocol that is the same as its protocol) and since entities appear to not change their protocols, but data is provided in their protocol.

	As applied Wesley fails to teach, but, Hayashi suggests the difference, to, provide data from another source, and provide without conversion, since, the requested (format) matches the specified data format, therefore, no conversion, upon a source entity having the same format.

Hayashi teaches format conversion, but also teaches, determining when a request matches a format (0155) and when upon a match, does not generate, a format conversion of a source, since the data is in the requested format (or protocol).


[0155] Here, the data format of the data included in the format conversion request is “LocalFilePath”, and the specified data format is also “LocalFilePath”. Therefore, the format conversion managing unit 304 determines that the data format of the data included in the format conversion request matches the specified data format.

Therefore, in this case, does not generate a format conversion (as it is not necessary), 0156.

SEE 0156

“…when the data format of the data and the specified data format are determined to match each other, the format conversion managing unit 304 does not generate a format conversion.”


	Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to, modify Welsey in view the teachings of Hayashi, that upon a source node of the system goes down (Wesley), wherein resources may be added/removed/modified during utilization of the system and to adjust to the particular environment (Hayashi), teaches to, detect based on the source (replaced) and to not perform format conversion, upon the determination that, the requested (format or protocol), matches the data source, rendering the conversion to be Not necessary, as taught by Hayashi.





Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
7/1/2022